DETAILED ACTION   

1.	The Office Action is in response to Application 17124986 filed on 12/172021. Claims -20 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/172021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
 
 5. 	Claim 1 is  provisionally  rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of Co-pending US Patent Application 17139177 indicated below.   
For Claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method of decoding a video signal.  As clearly indicated in the table below, each claimed limitations of claim 1, of the current application is anticipated by the corresponding limitations of claim 1 of the reference Application.

US 17139177
 Current Application
Claim 1:

A method of decoding comprising: 
receiving an entropy coded bitstream comprising compressed video data including point cloud occupancy codes;  
generating one or more dequantized dimensions of a boundary box of a point cloud by a process comprising: 
parsing dimensions of the boundary box of the point cloud from the bitstream;  

entropy-decoding the entropy coded dimensions of the boundary box of the point cloud;  
and dequantizing the dimensions of the boundary box of the point cloud;  
determining whether the compressed video data was predicted by using an attribute-based predictor or a geometry-based predictor;  

based on determining that the compressed video data was predicted by using the attribute-based predictor, determining a predictor for decoding is the attribute-based predictor;  
based on determining that the compressed video data was predicted by using the attribute-based predictor, determining the predictor for decoding is the geometry-based predictor;  
and building an octree structure by subdividing the boundary box of the point cloud according to the dequantized dimensions of the boundary box 




A method of decoding comprising: 

receiving an entropy coded bitstream comprising compressed video data including point cloud occupancy codes;  

generating one or more dequantized dimensions of a boundary box of a point cloud by a process comprising: 

parsing dimensions of the boundary box of the 
point cloud from the entropy coded bitstream;  

entropy-decoding the entropy coded dimensions of the boundary box of the point cloud;  

and dequantizing the dimensions of the boundary box of the point cloud;  

determining whether a node or node depth has attribute information;  






based on determining that the node or node depth has attribute information, using the attribute information for the node or node depth;  

and based on determining that the node or node depth does not have attribute information, obtaining attribute information for the node or 
node depth by inheriting attribute information from a node or node depth that is at least one depth level in an octree of the point cloud above a depth level of the node or node depth in the octree





6. 	Claim 17 is  provisionally  rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 15 of Co-pending US Patent Application 17139177 indicated below.   
For Claim 17, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with computer system for decoding video data.  As clearly indicated in the table below, each claimed limitations of claim 17, of the current application is anticipated by the corresponding limitations of claim 15 of the reference Application.

US 17139177
 Current Application
Claim 15:

A computer system for decoding video data, the computer system comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code;  
and one or more computer processors configured to access said computer program code and operate as instructed by said computer 

receiving code configured to cause the one or more computer processors to receive an entropy coded bitstream comprising compressed video data including point cloud occupancy codes;
dequantization code configured to cause the one or more computer processors to generate one or more dequantized dimensions of a boundary box of the point cloud by a process comprising: 
parsing dimensions of the boundary box of the point cloud from the bitstream, entropy-decoding the entropy coded dimensions of the boundary box of the point cloud, and dequantizing the dimensions of the boundary box of the point cloud;  

determining code configured to cause the one or more computer processors to determine whether the compressed video data was predicted by using an attribute-based predictor or a geometry-based predictor;  
predictor selection code configured to cause the one or more computer processors to: based on determining that the compressed video data was predicted by using the attribute-based predictor, 
determine a predictor for decoding is the attribute-based predictor;  
based on determining that the compressed video data was predicted by using the attribute-based predictor, determine the predictor for decoding is the geometry-based predictor;  
and octree building code configured to cause the one or more computer processors to build an octree structure by subdividing the boundary box of the point cloud according to the dequantized dimensions of the boundary box including the 




A computer system for decoding video data, the computer system comprising: 

one or more computer-readable non-transitory storage media configured to store computer program code;  

and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including: 




receiving code configured to cause the one or more computer processors to receive an entropy coded bitstream comprising compressed video data including point cloud occupancy codes;  

dequantization code configured to cause the one or more computer processors to generate one or more dequantized dimensions of a boundary box of the point cloud by a process comprising: 

parsing dimensions of the boundary box of the point cloud from the entropy coded bitstream, entropy-decoding the entropy coded dimensions of the boundary box of the point cloud, and 
dequantizing the dimensions of the boundary box of the point cloud;  


determining code configured to cause the one or more computer processors to determine whether a node or node depth has attribute information;  attribute identification code configured to cause the one or more computer processors to: 

based on determining that the node or node depth has attribute information, use the attribute information for the node or node depth;  

and based on determining that the node or node depth does not have attribute information, obtain 
attribute information for the node or node depth by inheriting attribute information from a node or node depth that is at least one depth level in an 
octree of the point cloud above a depth level of the node or node depth in the octree





7. 	Claim 19 is  provisionally  rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 19 of Co-pending US Patent Application 17139177 indicated below.   
For Claim 19, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with non-transitory computer readable medium having stored thereon a computer program for decoding video data.  As clearly indicated in the table below, each claimed limitations of claim 19, of the current application is anticipated by the corresponding limitations of claim 19 of the reference Application.

US 17139177
 Current Application
Claim 19:

A non-transitory computer readable medium having stored thereon a computer program for decoding video data, the computer program configured to cause one or more computer processors to: 

receive an entropy coded bitstream comprising compressed video data including point cloud occupancy codes;  

parsing dimensions of the boundary box of the point cloud from the bitstream;  
entropy-decoding the entropy coded dimensions of the boundary box of the point cloud;  
and dequantizing the dimensions of the boundary box of the point cloud;  
determine whether the compressed video data was predicted by using an attribute-based predictor or a geometry-based predictor;  

based on determining that the compressed video data was predicted by using the attribute-based predictor, determine a predictor for decoding is the attribute-based predictor;  

based on determining that the compressed video data was predicted by using the attribute-based predictor, determine the predictor for decoding is the geometry-based predictor;  
and build an octree structure by subdividing the boundary box of the point cloud according to the dequantized dimensions of the boundary box including the occupancy codes of the point cloud by using the determined predictor




A non-transitory computer readable medium having stored thereon a computer program for decoding video data, the computer program configured to cause one or more computer processors to: 


receive an entropy coded bitstream comprising 
compressed video data including point cloud occupancy codes;  

generate one or more dequantized dimensions of a boundary box of a point cloud by a process 



parsing dimensions of the boundary box of the point cloud from the entropy coded bitstream;  

entropy-decoding the entropy coded dimensions of the boundary box of the point cloud;  

and dequantizing the dimensions of the boundary box of the point cloud;  

determine whether a node or node depth has 
attribute information;  based on determining that the node or node depth has attribute information, use the attribute information for the node or node 
depth;  

and based on determining that the node or node depth does not have attribute information, obtain attribute information for the node or node depth 
by inheriting attribute information from a node or node depth that is at least one depth level in an octree of the point cloud above a depth level of the node or node depth in the octree



				
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 1 and its dependent claim 2-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 1, it recites limitations of “the entropy coded dimensions of the boundary box” in “…entropy-decoding the entropy coded dimensions of the boundary box of the point cloud”. There is insufficient antecedent basis for this limitation in the claim. Thus the scope of the claim and its dependent claims 2-16 are unclear.

10.	Claim 17 and its dependent claim 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 17, it recites limitations of “the entropy coded dimensions of the boundary box” in “…entropy-decoding the entropy coded dimensions of the boundary box of the point cloud”. There is insufficient antecedent basis for this limitation in the claim. Thus the scope of the claim and its dependent claims 18 are unclear.

19 and its dependent claim 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 19, it recites limitations of “the entropy coded dimensions of the boundary box” in “…entropy-decoding the entropy coded dimensions of the boundary box of the point cloud”. There is insufficient antecedent basis for this limitation in the claim. Thus the scope of the claim and its dependent claims 20 are unclear.


12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423